Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Applicant’s amendment/arguments with respect to pending claims 1-10 filed on June 09, 2022 have been fully considered. Examiner’s response to the arguments follows below. 

Claim Interpretation 
Summary of Arguments:
Applicant requests the withdrawal of the claim interpretation of the pending claim under 35 USC § 112(f). 
Examiner’s Response:
In view of the amendment of the claims, the claim interpretation under  35 USC § 112(f) of the pending claims is withdrawn. 
Claim Rejections - 35 USC § 102
Summary of Arguments:
Applicant argues that Ono fail to teach the feature of “even if the start instruction is detected, the control unit restricts the display if the start instruction is made by remote control from an outside of the vehicle than if the start instruction is input in an interior of the vehicle… restricts the display by restricting an activation or screen display of the display device while the image capturing device is activated,” as recited in claim 1. 

Examiner’s Response:
Examiner respectfully disagrees.
Ono in paragraphs [0030] -[0034] describes, when the registered key fob 121 approaches the smart keyless entry unit 120 mounted in the vehicle, the smart keyless entry unit 120 transmits unit 120 transmits the trigger signal to the vehicle information display apparatus 110. After the trigger signal has been received, activation processing is implemented. When the initialization processing completed, based on the condition of the voltage level of the battery of the vehicle, the information display apparatus 110 may be turned off. Moreover, Ono discloses image captured by a camera mounted on the vehicle may be displayed on the information display apparatus 100 (paragraph [0028]). It should be noted that Ono does not state that the camera is deactivated when the information display apparatus 100 is turned off. 
	Therefore, Ono teaches “even if the start instruction is detected, the control unit restricts the display if the start instruction is made by remote control from an outside of the vehicle than if the start instruction is input in an interior of the vehicle … restricts the display by restricting an activation or screen display of the display device while the image capturing device is activated,” as recited in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “wherein the control unit starts display by the peripheral image display unit if a start instruction of the vehicle is detected”. However, the claim contradicts itself by reciting “even if the start instruction is detected, the control unit restricts the display if the start instruction is made by remote control from an outside of the vehicle than if the start instruction is input in an interior of the vehicle,” thereby renders the claim indefinite. 
	The phrasing of the claimed feature “even if the start instruction is detected, the control unit restricts the display if the start instruction is made by remote control from an outside of the vehicle than if the start instruction is input in an interior of the vehicle,” appear to be vague and unclear how the claim should be understood. The use of conditional clause “even if” and/or “if” multiple times in the claim makes the claim to be vague. Furthermore, it is unclear what is meant by “the start instruction is input in an interior of the vehicle,”  thereby renders the claim indefinite.
	
	Claim 5 recites the limitation “wherein the control unit executes a stop time display operation for displaying the captured image on the peripheral image display unit if the vehicle is changed from a started state to a stop state.” However, the claim contradicts itself by reciting “even if the vehicle is changed from the started state to the stop state, when the vehicle is started using the start instruction by remote control and then the vehicle is changed from the started state to the stop state, the control unit restricts the stop time display operation” thereby renders the claim indefinite. 

	The rest of the dependent claims are rejected based on their dependency from the rejected claims. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (Pub. No. US 2016/0334853 A1). 
Regarding claim 1, Ono disclose an in-vehicle device comprising: a peripheral image display unit configured to capture a periphery of a vehicle and display a captured image (Fig. 1, ¶0028: a display apparatus 110 configured to display a camera image from a camera mounted on the vehicle); a memory storing a program; and one or more processors which, by executing the program, function as: a control unit configured to control the peripheral image display unit (¶0023: The control unit 114 is a unit that functions, for example, as a program for making a CPU, a ROM, a RAM, and the vehicle information display apparatus 110 operate), wherein the control unit starts display by the peripheral image display unit if a start instruction of the vehicle is detected (Fig. 2, ¶0030: When the registered key fob 121 approaches the smart keyless entry unit 120 mounted in the vehicle, the smart keyless entry unit 120 transmits the trigger signal to the vehicle information display apparatus 110), even if the start instruction is detected, the control unit restricts the display if the start instruction is made by remote control from an outside of the vehicle than if the start instruction is input in an interior of the vehicle  (¶¶0030, 0034: When the registered key fob 121 approaches the smart keyless entry unit 120 mounted in the vehicle, the smart keyless entry unit 120 transmits the trigger signal to the vehicle information display apparatus 110…the vehicle information display apparatus is operated in the power-saving mode in the step S206…the step 204 is followed by the step S205 of ending processing, where the power source for the vehicle information display apparatus 110 is turned off), the peripheral image display unit includes an image capturing device configured to capture the periphery of the vehicle and display device configured to display the captured image (Fig. 1, ¶0028: a display apparatus 110 configured to display a camera image from a camera mounted on the vehicle), and the control unit restricts the display by restricting an activation or screen display of the display device while the image capturing device is activated (¶0030, 0034: the step 204 is followed by the step S205 of ending processing, where the power source for the vehicle information display apparatus 110 is turned off).

Regarding claim 2, Ono discloses device according to claim 1, wherein the start instruction is an instruction for starting a driving source of the vehicle (¶0034: the engine starts and then the power source is supplied to the vehicle information display apparatus 110).

Regarding claim 3, Ono discloses the device according to claim 1, wherein the start instruction is an instruction to turn on an accessory power supply of the vehicle (¶0032: When the communication unit 116 receives communication data as a trigger signal, the power source unit 115 starts to supply the vehicle information display apparatus 110 with a power source, and then the vehicle information display apparatus 110 is activated in the step S202).
Regarding claim 4, Ono discloses the device according to claim 1, wherein the peripheral image display unit can capture images in the sides and rear of the vehicle while the vehicle is being started (¶0028: Ono discloses displaying a camera image from a camera mounted on the vehicle. It should be noted that Ono’s system can capture images in the sides and rear of the vehicle).

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ono et al. (Pub. No. US 2016/0334853 A1) in view of Mano et al. (Pub. No. US 2018/0072229 A1) (IDS submitted on 01/07/2020).

Regarding claim 5, Ono discloses the device according to claim 1, even if the vehicle is changed from the started state to the stop state, when the vehicle is started using the start instruction by remote control and then the vehicle is changed from the started state to the stop state, the control unit restricts the stop time display operation (¶¶[0034, 0035, 0043: when a user having the key fob 121 approaches a vehicle equipped with the smart keyless entry unit 120, the vehicle information display apparatus 110 is activated. When after the engine starting operation, the engine has been started completely, the power-saving mode is followed by the normal mode. In the power-saving mode, the number of functions is limited).
Ono does not explicitly disclose wherein the control unit executes a stop time display operation for displaying the captured image on the peripheral image display unit if the vehicle is changed from a started state to a stop state.
However, Mano discloses wherein the control unit executes a stop time display operation for displaying the captured image on the peripheral image display unit if the vehicle is changed from a started state to a stop state (¶0004: the monitor displays the images, for example, as long as the driver is in the vehicle cabin even after an engine is stopped).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ono by utilizing wherein the control unit executes a stop time display operation for displaying the captured image on the peripheral image display unit if the vehicle is changed from a started state to a stop state, as taught by Mano, for securing a safe travel by the automobile (Mano: ¶0010). 

Regarding claim 6, Ono in view of Mano discloses the device according to claim 5. Ono further discloses even if the vehicle is changed from the started state to the stop state, when the vehicle starts by the start instruction by the remote control and then the vehicle is changed from the started state to the stop state ¶¶[0034, 0035, 0043: when a user having the key fob 121 approaches a vehicle equipped with the smart keyless entry unit 120, the vehicle information display apparatus 110 is activated. When after the engine starting operation, the engine has been started completely, the power-saving mode is followed by the normal mode. In the power-saving mode, the number of functions is limited).
Ono does not explicitly disclose the vehicle is changed from the started state to the stop state upon an elapse of a predetermined time from the start of the vehicle.
	However, Mano discloses the vehicle is changed from the started state to the stop state upon an elapse of a predetermined time from the start of the vehicle (0009: in the case where the engine is stopped, the control device may bring the displaying device into a standby state after a first specified time elapses since the door is closed. (0064: The display screen of the monitor 2 that is controlled to “standby” is brought into a blackout state). The motivation statement set forth above with respect to claim 5 applies here. 

Regarding claim 7, Ono in view of Mano discloses the device according to claim 5. Ono further discloses  wherein, even if the vehicle is changed from the started state to the stop state, when the vehicle starts by the start instruction by the remote control and then the vehicle is changed from the started state to the stop state ¶¶[0034, 0035, 0043: when a user having the key fob 121 approaches a vehicle equipped with the smart keyless entry unit 120, the vehicle information display apparatus 110 is activated. When after the engine starting operation, the engine has been started completely, the power-saving mode is followed by the normal mode. In the power-saving mode, the number of functions is limited).
Ono does not explicitly disclose the started state to the stop state by an operation concerning door opening/closing from an outside of the vehicle.
However, Mano discloses  the started state to the stop state by an operation concerning door opening/closing from an outside of the vehicle  (0009: in the case where the engine is stopped, the control device may bring the displaying device into a standby state after a first specified time elapses since the door is closed). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 9, Ono in view of Mano discloses the device according to claim 7. Ono is silent regarding wherein the operation concerning the door opening/closing is a door opening operation of the vehicle.
However, Mano discloses wherein the operation concerning the door opening/closing is a door opening operation of the vehicle (¶0025: an open/closed state of a driver's seat door). The motivation statement set forth above with respect to claim 5 applies here. 
Regarding claim 10, Ono does not explicitly disclose wherein the control unit cancels restriction of the stop time display operation if a door opening operation of the vehicle is performed in a case in which the stop time display operation is restricted.
However, Mana discloses wherein the control unit cancels restriction of the stop time display operation if a door opening operation of the vehicle is performed in a case in which the stop time display operation is restricted (¶0070: If seven minutes elapses since the door sensor 6D detects “open”, both of the camera ECU 3 and the monitor ECU 4 are set to “ECO” (S38) while the “standby” control of the monitor 2 in step S36 is maintained). The motivation statement set forth above with respect to claim 5 applies here. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ono et al. (Pub. No. US 2016/0334853 A1) in view of Mano et al. (Pub. No. US 2018/0072229 A1) as applied to claim 7, and further in view of Maehara et al. (Patent No. US 7,280,908 B2).

Regarding claim 8, Ono in view of Mano is silent regarding wherein the operation concerning the door opening/closing is a door unlocking operation.
However, Maehara discloses wherein the operation concerning the door opening/closing is a door unlocking operation (col. 3, lines 1-3: door locking or unlocking).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ono in view of Mano by utilizing wherein the operation concerning the door opening/closing is a door unlocking operation, as taught by Maehara, for reducing a power consumption of a vehicle (Maehara: col. 5, lines 26-32). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488